Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites:

1. (Currently Amended) A computer-implemented method of determining an optimal subset of perceptual quality metrics and an optimal statistical model for bitrate encoding applications, the method comprising: 
computationally processing a plurality of perceptual quality metrics, a plurality of statistical models, a desired mean opinion score (MOS), and a mean opinion score (MOS) prediction error limit; 
analyzing test data to determine, for each video in a training set of videos, a true bitrate that achieves the desired mean opinion score (MOS), where each of the videos in the training set has a respective corresponding true bitrate, and the test data is derived from initial encodings from the training set of videos, the test data comprising initial mean opinion scores (MOS) assigned to the initial encodings and output bitrates from the initial encodings; 
encoding each of the videos in the training set at each of the respective corresponding true bitrates, resulting in encoded true bitrate videos; 
iteratively processing at least a portion of the plurality of perceptual quality metrics and at least a portion of the plurality of statistical models to computationally create at least one optimal subset of the plurality of perceptual quality metrics and the plurality of statistical models that maximize the average bitrate savings by: 
deriving, from a first subset of the plurality of perceptual quality metrics, a first subset of the plurality of statistical models, and first subset of at least one the initial encodings, a first derived model that predicts mean opinion scores (MOS) as a function of the subset of the plurality of perceptual quality metrics; 
using the first derived model, the first subset of the plurality of perceptual quality metrics, the first subset of the plurality of statistical models, and a first subset of the initial encodings, computationally determining first model bitrates that are proximate to the desired mean opinion score (MOS); 
3338034.v1Docket No.: 4060.1018-006computing, for the first subset of the plurality of the perceptual quality metrics, for the first subset of the plurality of statistical models, and for each of the videos in the first subset of the videos in the training set, a first subset of bitrate errors representing a difference between a respective model bitrate and the respective corresponding true bitrate of each of the videos in the first subset; 
computing, for the first subset of the plurality of perceptual quality metrics and the first subset of the plurality of statistical models, an average bitrate savings across at least a portion of the encoded true bitrate videos, the average bitrate savings calculated by comparing the respective model bitrate to the respective corresponding true bitrate of each of the videos in the first subset; and 
comparing respective further subsets from the plurality of perceptual quality metrics and the plurality of statistical models with the first subset of the plurality of perceptual quality metrics and the first subset of the plurality of statistical models, respectively, to determine an optimal subset of at least one of the perceptual quality metrics from the plurality of the perceptual quality metrics and at least one of the plurality of statistical models, which produce the largest average bitrate savings, while incurring substantially no absolute mean opinion scores (MOS) prediction errors greater than the mean opinion scores (MOS) prediction error limit; 
wherein, the optimal subset produces a predicted mean opinion scores (MOS) close to the desired mean opinion scores (MOS) and maximizes the average bitrate savings subject to a constraint on the mean opinion scores (MOS) prediction error being less than the mean opinion score (MOS) prediction error limit. 

Independent claim 14 has similar limitations. The closest prior art US 2016/0014418 A1 (“Shao”), US 2013/0027568 A1 (“Zou”), US 10595028 B2 (“Koren”), US 2015/0271496 A1 (“Choi”) and Determining optimal configuration of video encoding parameters using numerical search algorithm (“Zhang”) fail to anticipate or render the above underlined limitations in combination with the claim limitations as a whole obvious. Since claims 2-13 and 15-26 are dependent claims to claim 1 and 14, respectively, therefore claims 1-26 are allowable over the prior art of record because the references, taken individually or in combination, fail to particularly disclose each and every element of independent claims 1 and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Francis Geroleo/Primary Examiner, Art Unit 2485